DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 09 December 2021 to the previous Office action dated 10 September 2021 is acknowledged. Pursuant to amendments therein, claims 1-21 are pending in the application.
	The drawing objection made in the previous Office action is withdrawn in view of applicant’s submission of an acceptable replacement sheet.
	The claim objections made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The double patenting rejection made in the previous Office action is withdrawn in view of applicant’s submission of an acceptable terminal disclaimer.

Drawings
The drawings were received on 09 December 2021.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 09 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,709,654 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617